The successful bidder (Mr. Girard Seymour) at a foreclosure sale appeals from an order permitting redemption by the mortgagor's successors in interest and the mortgagees (plaintiffs) appeal from provisions of the order relating to the account with the redeeming defendants.
The bidder contends that the court was without power to permit redemption after the property was struck off to him by the sheriff executing the writ for sale. Notice of motion to redeem was given within 10 days after the sheriff's sale. We agree with the conclusion of the trial court that the application to redeem was timely under Rule 3:77-5, for the reasons contained in his opinion reported in 2 N.J. Super. 532 (1949).
The mortgagees challenge the order in so far as it (1) fails to allow interest on the decree up to the date of actual tender in support of the redemption and (2) requires them to pay over rents collected from the time of the computation embodied in the final decree without credit for operating expenditures made since that computation.
The account should be stated as of the date of actual tender in support of the redemption with interest to that date and credit for proper disbursements.
The order is affirmed as to the bidder and modified as to the mortgagees with direction to proceed in accordance with this opinion. *Page 521